DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 7/25/2022. Claims 1 and 4-14 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 7-8, filed 7/25/2022, regarding the 102 rejections of Claims 1 and 4-14, have been fully considered and are persuasive. The rejections have been withdrawn and the claims are now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Gretchen Parrish (Reg. No. 77,006) received on 8/3/2022.
The application has been amended as follows:
Please add Claim 14:
14.	(Proposed Amendment)  A system for controlling distribution of a product in a computer network, comprising:
a computer network having a plurality of processing devices each having a processor and  storage;
	a pair of product keys assigned to the product including a private product key and a public product key; 
	a pair of manufacturer keys assigned to a manufacturer including a private manufacturer key and a public manufacturer key; 
	wherein a first data processing device assigned to the manufacturer in the computer network is configured to:
generate a matrix code by encoding first electronic information comprising the private product key;
provide the public product key, the public manufacturer key, and the private manufacturer key;
generate a first transaction assigned to the product, a first transaction content of the first transaction including the public product key and the public manufacturer key; 
 sign the first transaction with both the private product key and the private manufacturer key; and
print the matrix code on the product;
a pair of first distributor keys assigned to a first distributor including a first private distributor key and a first public distributor key; 
	a first transaction content that further includes the first public distributor key;
	a pair of second distributor keys assigned to a second distributor including a second private distributor key and a second public key;
wherein a second data processing device assigned to the first distributor in the computer network is configured to:
(a)	scan the printed matrix code on the product by a first scan device connected to the second data processing device;
provide the private product key by decoding the printed matrix code;
provide the public product key, the first public distributor key, and the second public distributor key;
generate a second transaction assigned to the product, a second transaction content of the second transaction including the public product key, the first public distributor key, and the second public distributor key; and
sign the second transaction with both the private product key and the first private distributor key.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 7/25/2022 and the indicated allowable subject matter disclosed in the Non-Final Rejection filed on 4/12/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497